DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are canceled.
Claims 21-40 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 07/26/2022.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 05/11/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 05/11/2021 as modified by the amendment filed on 07/26/2022.
Terminal Disclaimer
The terminal disclaimer filed on 07/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 11,032,597 has been reviewed and has been placed in the file.
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 21-40 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 21. (Currently Amended) A computer-implemented method for optimizing graphical data element usage according to a plurality of objectives, comprising: receiving, at a server, a plurality of objectives associated with one or more graphical data elements, the plurality of objectives ranked based on priority by a user via a user interface; receiving, at the server, one or more fiscal constraints associated with the graphical data elements via the user interface; apportioning, by the server, at least a portion of fiscal distribution resources to each graphical data element of the graphical data elements within the one or more fiscal constraints; receiving, at the server, one or more electronic distribution metrics associated with the performance of the graphical data elements in meeting the plurality of objectives, wherein the one or more electronic distribution metrics are associated with distribution across an electronic network; automatically revising, at the server, the at least a portion of fiscal distribution resources associated with each graphical data element of the graphical data elements in a manner optimized to meet the plurality of ranked objectives within the one or more fiscal constraints by determining intersection points of constraints from one or more candidate optimization points and selecting a candidate optimization point from the one or more candidate optimization points based on the plurality of ranked objectives; and distributing, by the server, the automatically revised portion of fiscal distribution resources associated with each graphical element.
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. The closest prior-art teach some of the individual features, however, the prior-art does not teach the following:
apportioning, by the server, at least a portion of fiscal distribution resources to each graphical data element of the graphical data elements within the one or more fiscal constraints; receiving, at the server, one or more electronic distribution metrics associated with the performance of the graphical data elements in meeting the plurality of objectives, wherein the one or more electronic distribution metrics are associated with distribution across an electronic network; automatically revising, at the server, the at least a portion of fiscal distribution resources associated with each graphical data element of the graphical data elements in a manner optimized to meet the plurality of ranked objectives within the one or more fiscal constraints by determining intersection points of constraints from one or more candidate optimization points and selecting a candidate optimization point from the one or more candidate optimization points based on the plurality of ranked objectives; and distributing, by the server, the automatically revised portion of fiscal distribution resources associated with each graphical element.

Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 07/26/2022, pgs. 11-13), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… 

Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.


Examiner’s Response: NO Prior-art Rejection
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chao et al. 2015/0235252 [0003 – campaign criteria interpreted as objectives; 0029 – incentive optimizer interpreted as fiscal constraint; 0029 – incentive optimizer interpreted as resources apportionable…; 0016 – success metrics and measurement metrics interpreted as metrics associated with the performance of the group of data elements; 0030 – incentive distribution engine interpreted as distribution metrics…]
Schaub 2014/0067551 [0035 – graphical representations of data have associated data and data field that can relate to a campaign ad spend interpreted as objectives associated with graphical data elements]
Jordan et al. 2014/0122221 [0029] 
Boyd et al. 2005/0256778 [0114] 
Stopler et al. 2012/0317603 [0069] 
Pradham et al. 2016/0162910 [0030] 
Haile et al. 2015/0310484 [0031] 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682